Citation Nr: 1639210	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-33 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran had active service from February 2007 to February 2011.   

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction is currently retained by the RO in Philadelphia, Pennsylvania.

The Veteran requested a hearing on his formal appeal, VA Form-9.  However, the Veteran, through his representative, withdrew this request in a statement received in August 2016.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

As the Veteran is challenging the disability rating assigned for his headache disability, and the record raises assertions that he left his job because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

This matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to a higher rating for his headaches.  He was examined in February 2011, at which time he reported headaches that were prostrating about 40 percent of the time and that he lost 3 weeks of work in the previous 12 months as a result of headaches and other conditions.  

During a July 2012 VA examination, the Veteran reported experiencing prostrating headaches more than once a month which were relieved with Advil and rest.  The reported missing 6 days of work per month due to prostrating headaches.  

During a VA examination in September 2015, the Veteran reported experiencing prostrating attacks that were relieved with Advil and "several drinks".  The Veteran reported retiring due to his headaches in June 2015.  

The Board notes that the Veteran reported a rather dramatic change in severity of his headaches over the course of a little over a year between the first two examinations, and yet was able to continue working until 2015 when he decided to leave his job.  The Veteran reported a marked change in the amount of sick leave he required, initially indicating he lost about three weeks of work in a year, and a little over a year later reporting losing about 12 weeks of work in a year.  

The Board finds that further development is warranted, namely records from the Veteran's former employer documenting his use of leave.  Those records are pertinent to determining the impact of the headache disorder on his employment, as well as to determining the severity of his headaches.

As noted previously, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  During the September 2015 examination, the Veteran reported that he left his position due to his service-connected headache disorder.  The issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

It does not appear that the Veteran has been afforded written notice of the information necessary to substantiate TDIU claim or the appropriate claim form.  In order for the Veteran's TDIU to be fully and fairly adjudicated, it is necessary that he have the opportunity to provide the information necessary to substantiate the claim.


Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with the appropriate notice accompanied by the claims forms necessary to file and complete a TDIU claim.

2.  With any necessary authorization from the Veteran, the AOJ should contact each employer of the Veteran who employed him between 2010 and 2015, and request that the employer(s) provide documentation of the Veteran's use of leave during the period from 2010 to 2015.

3.  Thereafter, schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of his service-connected headache disorder.  The electronic claims file must be made accessible to the physician for review in connection with the examination.  All indicated studies should be performed and all findings should be set forth in detail.

The examiner is requested to identify whether the Veteran's headache disorder involves episodes equivalent to prostrating attacks characteristic of migraines.  If the examiner determines that the Veteran does experience headache episodes equivalent to prostrating attacks, the examiner should describe the characteristics of the attacks in detail.  The examiner should also indicate the frequency of the prostrating attacks.  The examiner should also address the impact of the headache disorder on the Veteran's employability.

4. After completing the above actions and any other notification or development deemed necessary, readjudicate the claims on appeal.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


